SMITH, J.
(dissenting). Under the rule laid down in the majority opinion, the accused -is required to go to trial without any information at all as to the identity of the insurer, and must be prepared to meet evidence of the state that the property was insured, without any information whatever as to the identity of the insurer, and without any opportunity of -procuring evidence to rebut or meet the allegation that the property was insured. Such an information, in my judgment, is insufficient under the constitutional provision which requires that the accused be informed as to the cause and nature of the accusation against -him, *546and. which this court has held to mean that the accused is entitled to ¡be advised by the information or pleading of such facts as are necessary to enable him to prepare his defense. Under this information, the accused was not advised' of any fact which would have enabled him to identify the insurer or disprove the allegation that the property was insured, which is an essential element of the crime charged. The demurer should have been sustained.